DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.  Applicant has amended claims 1, 3, 12-14, 16, and 18-19. Claims 1, 3-20, are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 12 and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed October 27, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Claim Objections
Claims 1, 12 and 19 are objected to because of the following informalities:  Regarding claims 1, 12 and 19, the limitation “...the display unit is adapted to reset...” should be amended to “...the display unit provides a touch button for resetting...” or something similar, and remove “based on user input” (or amend so that the user input is one of the “one or more inputs” that was already recited in the beginning of the claims 1 and 19, or amend to distinguish the “user input” from “one input” that was recited in the beginning of the claim 12), .  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush) in view of Doppke et al. (US PGPub. No. 2018/0077189) (hereinafter Doppke) and in further view of Armstrong (US Patent No. 9,538,615; Filed Mar. 16, 2016).

In reference to independent claim 1: 
Brush teaches a display unit for communication and/or control of an agricultural implement, the display unit comprising: a housing; a screen operatively connected to the housing, said screen being interactive based upon one or more inputs; a processing unit operatively connected to the housing; and..... wherein the display unit provides data associated with the one or more operation of the agricultural implement and the screen shows input selections stored on the processing unit to alter one or more operations or settings of the agricultural implement,... (i.e. .... the principles disclosed herein can be incorporated and used with other machines, such as...farming, etc...The information display system 125 includes a computing environment 130 operably arranged with an operator interface 135... An operator 140 can use the operator interface 135 to receive information from the information display system 125 and to provide inputs to various machine components through the operator interface 135....a processor 150... The operator interface 135 can be configured to provide the operator 140 with an operable interface to systems of the machine 100....The operator interface 135 includes a display screen 170 having a machine performance information display section 175 adapted to display information indicating at least one machine parameter... includes a touch screen 191.. adapted to display information to the operator 140 of the machine 100 and to receive instructions from the operator 140 for transmission to the controller 145 via finger touch input... display different pages of display configurations on the display screen 170 in response to inputs received from the operator 140 through the operator interface... including sub-menus containing settings...include Select, Edit, Create, and Delete... - Paragraphs 29-31, 36, 52, 60, 63-67; Figs. 1-3) 
....a computer readable memory configured to store instructions to determine an alert associated with one or more operations of the agricultural implement; wherein the display unit is adapted to be able to display the determined alert.... (i.e. ... a non-transitory, tangible computer-readable storage medium bearing instructions comprising an information monitoring and display application 152. When executed by the processor 150, the information monitoring and display application 152 provides the controller 145 with the functionality to provide the display configurations described herein... The processor 150 can be adapted to monitor operational conditions and to display warning information on the operator interface 135 in response to detected machine conditions, including fault conditions.... displaying a pop-up message corresponding to the detected machine condition of low engine oil pressure... - Paragraphs 31, 46, 69-78; Figs. 7, 10-13)
Brush teach does not teach
...... along with a date and/or time indicating when the alert was determined;....  However, Doppke teaches “....The pop-up window 420 includes a time stamp 422 that indicates the time at which the associated network threat was first detected...” (Paragraph 76; Fig. 4B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bush to include the teachings of Doppke to include a time stamp of when the condition occurred.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the operator can know how long the condition has been going on.  (Note that although Doppke is not in the same field of endeavor as the claimed invention, however, Doppke reference is analogous art since it is reasonably pertinent in helping user to better assessing the situation and taking the appropriate action if knowing how long the problem has existed)
Brush and Doppke do not teach 
..... wherein the display unit is adapted to reset a plurality of alerts simultaneously based on user input.  However, Armstrong teaches “...an input 1312 push-button that manually resets alerts....” (Column 15, lines 31-32; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bush and Doppke to include the teachings of Armstrong to include a reset alerts option.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user does not have to manually reset each alert. 

In reference to claim 3: 
Brush, Doppke and Armstrong teach the display unit of claim 1, Brush teaches wherein determining the alert associated with the one or more operations of the agricultural implement comprises categorizing the alert into one of a plurality of tiered alerts based on the alert’s severity (i.e. ... The priority hierarchy can be organized according to the severity of, and/or the risk posed by, the particular machine condition...where Warning Level 3 is the most critical warning level....assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages...the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red.... The illustrated pop-up message configuration 310 includes a warning symbol 312... the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages.... - Paragraphs 34, 78, 85, 91-103; Figs. 7, 10-13). 

In reference to claim 4: 
Brush, Doppke and Armstrong teach the display unit of claim 3, Brush teaches wherein the plurality of tiered alerts comprises a first-tier alert, a second-tier alert, and a third-tier alert (i.e. ... assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312.... the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages.... - Paragraphs 78, 85, 91-103; Figs. 7, 10-13). 

In reference to claim 5: 
Brush, Doppke and Armstrong teach the display unit of claim 4, Brush teaches wherein the first-tier alert comprises a pop up or pop out subscreen that covers only a portion of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170....Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312.... - Paragraphs 48, 78, 85; Figs. 7, 10-13). 

In reference to claim 6: 
Brush, Doppke and Armstrong teach the display unit of claim 5, Brush teaches wherein the pop up or pop out subscreen does not require an input to go away (i.e. ... sequentially display each active pop-up message for a period of five seconds... - Paragraph 71). 

In reference to claim 7: 
Brush, Doppke and Armstrong teach the display unit of claim 5, Brush teaches wherein the pop up or pop out subscreen requires an input from a user to go away (i.e. ... to remove the first pop-up message from the display screen 170 for a first period of time in response to receiving a first hide signal from the operator interface 135... - Paragraph 49). 

In reference to claim 8: 
Brush, Doppke and Armstrong teach the display unit of claim 4, Brush teaches xxwherein the second-tier alert comprises a pop up or pop out subscreen that covers substantially all of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... The size of the information banner 210 and the pop-up messages are controlled to allow an activated pop-up message to overwrite the sacrificial information ordinarily displayed in the information banner.... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red...The illustrated pop-up message configuration 310 includes a warning symbol 312.... - Paragraphs 48, 78, 85; Figs. 7, 10-13; Note that the size of the pop out subscreen is merely a design choice, therefore has no patentable significance or patentable weight). 

In reference to claim 9: 
Brush, Doppke and Armstrong teach the display unit of claim 8, Brush teaches wherein the pop up or pop out subscreen of the second-tier alert will only go away with an input from a user (i.e. ... to remove the first pop-up message from the display screen 170 for a first period of time in response to receiving a first hide signal from the operator interface 135... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312... - Paragraphs 49, 78, 85; Figs. 7, 10-13). 

In reference to claim 10: 
Brush, Doppke and Armstrong teach the display unit of claim 4, Brush teaches wherein the third-tier alert comprises a change to substantially the entirety of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... The size of the information banner 210 and the pop-up messages are controlled to allow an activated pop-up message to overwrite the sacrificial information ordinarily displayed in the information banner.... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312... - Paragraphs 48, 78, 85; Figs. 7, 10-13; Note that the size of the pop out subscreen is merely a design choice, therefore has no patentable significance or patentable weight).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush) in view of Doppke et al. (US PGPub. No. 2018/0077189) (hereinafter Doppke) in view of Armstrong (US Patent No. 9,538,615; Filed Mar. 16, 2016) and in further view of Reinccius et al. (US PGPub. No. 2012/0189762) (hereinafter Reinccius).

In reference to claim 11: 
Brush, Doppke and Armstrong teach the display unit of claim 10, Brush teaches wherein the third-tier alert (Paragraph 78) Brush, Doppke and Armstrong do not appear to teach stops an operation of the agricultural implement until the alert has been handled.  However, Reinccius teaches “....The presence of an alert may require operator action or result in an automated pause or shutdown of a batch treatment application. Treatment can be paused or temporarily suspended by stopping each pump 108 on each station 104, as well as stopping the flow of seed into or through a seed treatment apparatus.. stop any active batch treatment process until the blockage is removed......” (Paragraphs 109, 118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brush, Doppke and Armstrong to include the teachings of Reinccius to suspend or stop the operation until the alerted problem is removed by the operator.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the problem can be resolved in a timely fashion (Paragraph 17). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US PGPub. No. 2016/0146611; PCT filed: Jul. 10 2014) in view of Baumgarten et al. (US PGPub. No. 2017/0160916; Filed: Nov. 17, 2016) (hereinafter Baumgarten) in view of Doppke et al. (US PGPub. No. 2018/0077189) (hereinafter Doppke) and in further view of Armstrong (US Patent No. 9,538,615; Filed Mar. 16, 2016).

In reference to independent claim 19: 
Matthews teaches a display unit for an agricultural implement, comprising: a computer readable memory configured to store instructions to determine an alert associated with one or more operations of the agricultural implement; a touchscreen including a plurality of inputs; said plurality of inputs including: a. at least one toggle switch operated by touch;....and c. at least one action button for selecting a function or altering content displayed on the touchscreen based upon selection of the at least one action button;  wherein at least a portion of the touchscreen of the display unit comprises a real-life depiction of the agricultural implement;.... (i.e. ... a display screen 18 with aerial imagery 20 displayed thereon... is associated with the computing system 16B of the agricultural machine 12A... the aerial imagery 20 (and objects within it) may comprise a snapshot of real aerial imagery ...The efficiency values may be presented to the operator on each respective display screen 18 in FIG. 4 (e.g., 93%) and FIG. 5 (e.g., 100%) that an operator can toggle between .... operator may be able to select a menu option to affect changes... touch screen selection...... - Paragraphs 25, 32, 37-38).
Matthews does not appear to teach
....b. at least one incremental button to incrementally adjust an amount;.... However, Baumgarten teaches “...the weighting variable...be able to be adjusted via the buttons 14a-f, which are implemented as soft-keys in a particularly preferred design. In either implementation, the user may use input the weighting variables with a single hand (via 16-19) with a simple swipe or keypress....” (Paragraph 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matthews to include the teachings of Baumgarten to utilize buttons to adjust weight amount.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that it can be easily operated with a single hand (Paragraph 38)
Matthews and Baumgarten do not appear to teach
.....wherein the display unit is adapted to be able to display the determined alert along with a date and/or time indicating when the alert was determined; and....  However, Doppke teaches “....The pop-up window 420 includes a time stamp 422 that indicates the time at which the associated network threat was first detected...” (Paragraph 76; Fig. 4B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matthews and Baumgarten to include the teachings of Doppke to include a time stamp of when the alert occurred.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the operator can know when or how long ago the alert was issued.  (Note that although Doppke is not in the same field of endeavor as the claimed invention, however, Doppke reference is analogous art since it is reasonably pertinent in helping user to better assessing the situation and taking the appropriate action)
Matthews, Baumgarten and Doppke do not teach 
..... wherein the display unit is adapted to reset a plurality of alerts simultaneously based on user input.  However, Armstrong teaches “...an input 1312 push-button that manually resets alerts....” (Column 15, lines 31-32; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Matthews, Baumgarten and Doppke to include the teachings of Armstrong to include a reset alerts option.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user does not have to manually reset each alert. 

In reference to claim 20: 
Matthews, Baumgarten, Doppke and Armstrong teach the display unit of claim 19, Matthews teaches wherein the real-life depiction of the agricultural implement is customizable (i.e. ... The efficiency values may be presented to the operator on each respective display screen 18 in FIG. 4 (e.g., 93%) and FIG. 5 (e.g., 100%) that an operator can toggle between... efficiency values overlaid onto the aerial imagery.... - Paragraph 32).


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush) and in view of Armstrong (US Patent No. 9,538,615; Filed Mar. 16, 2016).

In reference to independent claim 12: 
Brush teaches a method of displaying alert information on a display unit for an agricultural implement, the method comprising: determining an operation of at least one component of the agricultural implement; comparing the operation of the at least one component of the agricultural implement with a desired operation based, at least in part, on one input; and upon detection of an unacceptable operation, displaying, via the display unit, one of a plurality of alerts (i.e. .... An operator 140 can use the operator interface 135 to receive information from the information display system 125 and to provide inputs to various machine components through the operator interface 135....to display warning information on the operator interface 135 in response to detected machine conditions, including fault conditions. For example, the processor 150 can be adapted to collect oil pressure information from one or more of the sensors 137....to display a warning pop-up message containing warning information to indicate to the operator 140 that the oil pressure is outside of threshold values....to display a warning pop-up message containing warning information to indicate to the operator 140 that the fuel level is below a threshold value.....a touch screen 191 as the display screen 170 adapted to display information to the operator 140 of the machine 100 and to receive instructions from the operator 140 for transmission to the controller 145 via finger touch input....the content of each performance quadrant 231, 232, 233, 234 can include machine-specific values and reflect actual, current operating conditions...The sub-menus can launch a Machine Status page in the main information area 205 for the selected system populated with machine-specific values relating to the selected machine component...the SERVICE navigation category can provide navigation to machine service configuration settings. This area can be password-protected to prevent unauthorized users from changing these settings...sub-menus in the operator navigation category can include Select, Edit, Create, and Delete adapted to allow an operator profile to be selected from a menu list, edited, created and added to the menu list, or deleted....- Paragraphs 30, 46, 52, 57, 64, 66-67), wherein the one of the plurality of alerts is categorized into a tier and the tier designating a manner of the displayed one of the plurality of alert on the display unit; wherein the display unit is adapted to be able to display each alert of the plurality of alerts such that each alert of the plurality of alerts is accompanied by an icon that correlates with the tier of each alert;.... (i.e. ....the message display section 180 adapted to selectively display a plurality of pop-up messages.... assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy.... the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy,...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red...The illustrated pop-up message configuration 310 includes a warning symbol 312 and a plurality of display field areas 314, 315, 316 for displaying data from the data storage device 142 regarding the detected machine condition...a Warning Level 1 pop-up message. The pop-up message area box 440 of the Warning Level 1 pop-up message 410 can contain rank indicia 445 that indicates its rank in the priority hierarchy...The pop-up message area box 540 of the Warning Level 2 pop-up message 510 can contain rank indicia 545 that indicates its rank in the priority hierarchy...the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages...... - Paragraphs 55, 78, 85, 91-98; Figs. 5-7, 10-13)
Brush does not teach 
..... wherein the display unit is adapted to reset a plurality of alerts simultaneously based on user input.  However, Armstrong teaches “...an input 1312 push-button that manually resets alerts....” (Column 15, lines 31-32; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bush to include the teachings of Armstrong to include a reset alerts option.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user does not have to manually reset each alert. 

In reference to claim 13: 
Brush and Armstrong teach the method of claim 12, Brush teaches wherein the tier comprises a first tier alert, a second tier alert, and a third tier alert (i.e. ... assign to each active pop-up message a rank in a priority hierarchy. Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312.... the Level 3 Warning pop-up message 610 is ranked as the highest priority in a priority hierarchy to supersede any active Level 1 and Level 2 Warning pop-up messages.... - Paragraphs 78, 85, 91-103; Figs. 7, 10-13).

In reference to claim 14: 
Brush and Armstrong teach the method of claim 13, Brush teaches further comprising displaying the first tiered alert in a subscreen sized less than a screen of the display unit (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170....Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312.... - Paragraphs 48, 78, 85; Figs. 7, 10-13).

In reference to claim 15: 
Brush and Armstrong teach the method of claim 14, Brush teaches further comprising removing the subscreen from the screen after a preset amount of time and without input from a user (i.e. ... sequentially display each active pop-up message for a period of five seconds... - Paragraph 71).

In reference to claim 16: 
Brush and Armstrong teach the method of claim 14, Brush teaches further comprising displaying the second tiered alert in a subscreen sized approximate the size of the screen (i.e. ... provide the first pop-up message to the operator interface 135 for display in the message display section 180 of the display screen 170... The size of the information banner 210 and the pop-up messages are controlled to allow an activated pop-up message to overwrite the sacrificial information ordinarily displayed in the information banner.... Each pop-up message can include indicia signifying the rank of the respective pop-up message in the priority hierarchy. The alert reminder symbol 285 can include indicia corresponding to the indicia of the highest rank of the active pop-up messages....the indicia comprise a plurality of different colors which correspond to different ranks in the priority hierarchy, and the color of the box 287 containing the exclamation point can be colored the color corresponding to the highest level of the active pop-up messages...the priority hierarchy includes a Warning Level 1 indicated by the color grey, a Warning Level 2 indicated by the color yellow, and a Warning Level 3 indicated by the color red... The illustrated pop-up message configuration 310 includes a warning symbol 312... - Paragraphs 48, 78, 85; Figs. 7, 10-13; Note that the size of the pop out subscreen is merely a design choice, therefore has no patentable significance or patentable weight).

In reference to claim 17: 
Brush and Armstrong teach the method of claim 16, Brush teaches further comprising maintain the subscreen until a user provides an input to the display unit (i.e. ... to remove the first pop-up message from the display screen 170 for a first period of time in response to receiving a first hide signal from the operator interface 135... - Paragraph 49).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brush et al. (US PGPub. No. 2014/0189585) (hereinafter Brush) in view of Armstrong (US Patent No. 9,538,615; Filed Mar. 16, 2016) and in further view of Reinccius et al. (US PGPub. No. 2012/0189762) (hereinafter Reinccius).

In reference to claim 18: 
Brush and Armstrong teach the method of claim 16, Brush teaches further comprising displaying the third tiered alert on the screen (Paragraph 78) and Brush and Armstrong do not teach stopping an operation of the agricultural implement until an issue associated with the third tiered alert is fixed.  However, Reinccius teaches “....The presence of an alert may require operator action or result in an automated pause or shutdown of a batch treatment application. Treatment can be paused or temporarily suspended by stopping each pump 108 on each station 104, as well as stopping the flow of seed into or through a seed treatment apparatus.. stop any active batch treatment process until the blockage is removed......” (Paragraphs 109, 118).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brush and Armstrong to include the teachings of Reinccius to suspend or stop the operation until the alerted problem is removed by the operator.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the problem can be resolved in a timely fashion (Paragraph 17).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174